PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
 


CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO
5 BECKER FARM ROAD
ROSELAND, NJ 07068



 
In re Application of Makofsky et al. 
Serial No.: 16717391          
Filed: December 17, 2019 
Docket: 532300.82 
Title: INSERT FOR A FLAT-SIZED FLEXIBLE ENVELOPE
:::::: 
 
 
DECISION UNDER 37 C.F.R. §1.181 
 

 


This is a decision on the petition filed February 2, 2022, in which petitioner requests reconsideration and withdrawal of the restriction requirement mailed October 20, 2021, and made final in the January 14, 2022 Office action. This petition is being considered pursuant to 37 CFR 1.181 and no fee is required.

The petition is granted. 
 
After consulting with the examiner in view of the petitioner’s arguments, the requested relief is granted. The restriction requirement is hereby withdrawn. Previously withdrawn claims 1-4, 9-14, and 16-19 are reinstated with the invention claimed in claims 5-8, 15, and 20, which was elected in the Response to Restriction filed November 1, 2021.

Petitioner is reminded that the mere filing of a petition will not stay any period for reply that may be running against the application. 37 CFR 1.81(f). The petitioner’s request filed February 2, 2022 is a petition under 37 CFR 1.181 and is not a reply under 37 CFR 1.111 to the outstanding non-final Office action mailed January 14, 2022. Upon Applicant filing a reply under 37 CFR 1.111 to the outstanding non-final Office action, the examiner is instructed to withdraw the restriction requirement made October 20, 2021 and reinstate the previously withdrawn claims 1-4, 9-14, and 16-19 for examination on their merits consistent with this decision

The application will be forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3734 for examination in due course once applicant replies under 37 CFR 1.111 to the 
 
PETITION GRANTED.


/EDWARD LEFKOWITZ/Director, Art Unit 3700